MORROW, Presiding Judge.
The offense is robbery with firearms; penalty assessed at confinement in the penitentiary for thirty years.
The indictment appears regular and properly presented. The facts heard before the trial court are not brought up for review. In the motion for new trial are some criticisms of the rulings of the court. None of the complaints mentioned are based upon bills of exception taken at the time of the trial, but simply appear in the motion. The motion is controverted by an affidavit in behalf of the state. Moreover, appraisement of the matters complained of would not be practicable-in view of the fact that the evidence heard before the trial judge is not brought up for review. The judgment fails to take note of the Indeterminate Sentence Law (Vernon’s Ann. C. C. P. art. 775) under the terms of Which the judgment will be reformed so' as to condemn the appellant to confinement ⅛ the penitentiary for a period of not less than, five nor more than thirty years.
As reformed, the judgment is affirmed.